Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim filed on 10/22/20.
Claims 1-30 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 02/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 10/22/20 are accepted by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the A BEAM FAILURE RECOVERY MECHANISM TO REALLOCATE A NEW BEAM FOR DATA TRANSMISSION”
Appropriate Correction is required.

Claim Objections
8.	Claims 1, 9-10, 12, 21 & 24-30 are objected to because of the following informalities:  
9.	Claim 1, in part, recites, “…the interference metrics…” in line 4. For consistency and clarification with “an interference metric” recited in claim 1, line 2. It is suggested to change “the interference metric” in line 4, to “the interference metric”. 
10.	Claims 10, 12, 21, 24 & 30 are also objected for the same reason as claim 1 above.
11.	Claim 9, recites, “…control control…” in line 2. It has duplicate words that need to be deleted. 
12.	Claim 20 is also objected for the same reason as claim 9 above.
13.	Claim 24, recites, “…a non-transitory, computer-readable medium…” in line 1. It is suggested to change to, “a non-transitory computer-readable medium”.
14.	Claim 25-29 are also objected for the same reason as claim 24 above.


CLAIM INTERPRETATION

15.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


16.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for measuring...”  “means for generating” and “means for transmitting “in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 4, 12, Paragraphs 0083 & 0124-0125) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
18.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over by Oteri et al. (hereinafter referred as Oteri) US Patent Application Publication No. 2012/0082052 A1, in Kim), European Patent Application No. EP 3 567 759 A1.
Regarding claims 1 & 12: Oteri discloses an apparatus/a method (See FIG. 10 & Para. 0129; a user equipment) for wireless communication, comprising:
 at least one processor (See FIG. 10 & Para. 0129; a user equipment includes processor (measuring unit and report generating unit)); and 
at least one memory (See FIG. 10 & Para. 0129; a user equipment is equipped with a memory/a storage) communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, causes the apparatus to:
measure an interference metric at two or more time instances for wireless signals transmitted by a base station (See Para. 0067 & 0112-0113; in a resource specific measurement mode, the eNb configures a time and frequency observation interval for the UE to use to derive the channel and interference values from a specific subframe and frequency resource).  
generate an overall interference metric based on the interference metrics at the two or more time instances (See Para. 0112-0113; the UE is configured to average interference across specific PRBs for the purpose of generating CSI reports); and 
transmit the overall interference metric to the base station (See Para. 0114-115; subframes for interference average are signaled to eNB).
Oteri does not explicitly discloses measuring an interference metric. 
However, Kim from the same field of endeavor discloses measure an interference metric at two or more time instances for wireless signals transmitted by a base station (See 0143; measuring an interference for each symbol and a subset of beams to be measured during interference measurement); generate an overall interference metric based on the interference metrics at the two or more time instances (See Para. 0143; after interference for each symbol is measured, the greatest value are averaged).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include measuring an interference metric as taught by Kim in the system of Oteri to allow a node perform transmission and reception simultaneously (See Para. 0002; lines 2-3).
Regarding claims 2 & 13: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein each interference metric includes one or more of: a channel quality indicator (CQI); a signal to interference plus noise ratio (SINR); a signal to noise ratio (SNR); or instantaneous channel state information (CSI) (See Para. 0113; CQI feedback configuration).
Regarding claims 3 & 14: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein each interference metric is measured based on one or more interference measurement resources (IMR) for the apparatus as defined by the Third Generation Partnership Project (3GPP) set of standards (See Para. 0068; Each entry in the table indicates a resource specific CQI subframe configuration. An index is sent to each UE to inform the UE on the subframes to be measured).
Regarding claims 4 & 15: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more time instances (See Para. 0121; the measurement report may contain information regarding a channel between the eNB and the UE, e.g., channel information. As an example, the information may include interference information, SINR, SNR, preferred beam (or beam group) information, and so on) OR (See Kim Para. 0143).
Regarding claims 5 & 16: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein measuring the interference metric includes periodically measuring the interference metric during a time window (See Para. 0059-0060; the eNB informs the UE of the set of subframes/subbands in the measurement period to be measured).
Regarding claims 6 & 17: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein execution of the processor-readable code further causes the apparatus to: receive an indication of a length of the time window from the base station; and configure the length of the time window based on the indication (See Para. 0059-0060 & 0077; the eNB informs the UE of the set of subframes/subbands in the measurement period to be measured and the measurements may be averaged and/or filtered only across every N subframes where N is the measurement period. In addition, multiple measurements may be reported with up to one for each offset within the measurement period).
Regarding claims 7 & 18: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein the indication is received during a radio resource control (RRC) configuration message from the base station (See Para. 0113; The signaling from the eNB to the UE, which may include CQI feedback configuration, for example, may be sent using RRC messages).
Regarding claims 8 & 19: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein execution of the processor-readable code further causes the apparatus to periodically report the overall interference metric to the base station, wherein a length of the time window is based on a periodicity of reporting the overall interference metric (See Para. 0115; periodic feedback on a PUCCH).
Regarding claims 9 & 20: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Kim discloses an apparatus/a method, wherein execution of the processor-readable code further causes the apparatus to receive one or more of a downlink control information (DCI) or a media access control element (MAC CE) from the base station, wherein generating the overall interference metric or transmitting the overall interference metric to the base station is based on the one or more of the DCI or the MAC CE (See Para. 0206-0207; DCI).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive one or more of a downlink control information (DCI) as (See Para. 0002; lines 2-3).
Regarding claims 10 & 21: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein generating the overall interference metric includes averaging the interference metrics measured at the two or more time instances (See Para. 0113; the UE may be configured and explicitly signaled about which subframes interference can be averaged in time for a CSI report process).
Regarding claims 11 & 22: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein the base station adjusts one or more of a modulation and coding scheme (MCS) or a transmission scheduling for the apparatus based on the overall interference metric (See Para. 0121; The eNB may then transmit to schedule UEs at scheduled network resources).
Regarding claim 23: The combination of Oteri and Kim disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, further comprising: at least one transceiver; and at least one antenna coupled to the at least one transceiver to: receive the wireless signals transmitted by the base station; and transmit the overall interference metric to the base station (See FIG. 10 & Para. 0129; Transceiver).
Regarding claim 24: Oteri discloses a non-transitory, computer-readable medium (See FIG. 10 & Para. 0129; a user equipment is equipped with a memory/a storage) storing instructions that, when executed by at least one processor (See FIG. 10 & Para. 0129; a user equipment includes processor (measuring unit and report generating unit)) of a user equipment (UE) (See FIG. 10 & Para. 0129; a user equipment), cause the UE to: 
measure an interference metric at two or more time instances for wireless signals transmitted by a base station (See Para. 0065 & 0112-0113; in a resource specific measurement mode, the eNb configures a time and frequency observation interval for the UE to use to derive the channel and interference values from a specific subframe and frequency resource); 
generate an overall interference metric based on the interference metrics at the two or more time instances (See Para. 0112-0113; the UE is configured to average interference across specific PRBs for the purpose of generating CSI reports); and
 transmit the overall interference metric to the base station (See Para. 0114-115; subframes for interference average are signaled to eNB).
Oteri does not explicitly discloses measuring an interference metric. 
However, Kim from the same field of endeavor discloses measure an interference metric at two or more time instances for wireless signals transmitted by a base station (See 0143; measuring an interference for each symbol and a subset of beams to be measured during interference measurement); generate an overall interference metric based on the interference metrics at the two or more time instances (See Para. 0143; after interference for each symbol is measured, the greatest value are averaged).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include measuring an interference metric as taught by Kim in the system (See Para. 0002; lines 2-3).
Regarding claim 25: The combination of Oteri and Kim disclose a non-transitory computer readable medium.
Furthermore, Oteri discloses a non-transitory computer readable medium, wherein each interference metric includes one or more of: a channel quality indicator (CQI); a signal to interference plus noise ratio (SINR); a signal to noise ratio (SNR); or instantaneous channel state information (CSI) (See Para. 0113; CQI feedback configuration).
Regarding claim 26: The combination of Oteri and Kim disclose a non-transitory computer readable medium.
Furthermore, Oteri discloses a non-transitory computer readable medium, wherein each interference metric is measured based on one or more interference measurement resources (IMR) for the apparatus as defined by the Third Generation Partnership Project (3GPP) set of standards (See Para. 0068; Each entry in the table indicates a resource specific CQI subframe configuration. An index is sent to each UE to inform the UE on the subframes to be measured).
Regarding claim 27: The combination of Oteri and Kim disclose a non-transitory computer readable medium.
Furthermore, Oteri discloses a non-transitory computer readable medium, wherein each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more time instances (See Para. 0121; the measurement report may contain information regarding a channel between the eNB and the UE, e.g., channel information. As an example, the information may include interference information, SINR, SNR, preferred beam (or beam group) information, and so on) OR (See Kim Para. 0143).
Regarding claim 28: The combination of Oteri and Kim disclose a non-transitory computer readable medium.
Furthermore, Oteri discloses a non-transitory computer readable medium, wherein measuring the interference metric includes periodically measuring the interference metric during a time window (See Para. 0059-0060; the eNB informs the UE of the set of subframes/subbands in the measurement period to be measured).
Regarding claim 29: The combination of Oteri and Kim disclose a non-transitory computer readable medium.
Furthermore, Oteri discloses a non-transitory computer readable medium, wherein execution of the processor-readable code further causes the apparatus to: receive an indication of a length of the time window from the base station; and configure the length of the time window based on the indication (See Para. 0059-0060 & 0077; the eNB informs the UE of the set of subframes/subbands in the measurement period to be measured and the measurements may be averaged and/or filtered only across every N subframes where N is the measurement period. In addition, multiple measurements may be reported with up to one for each offset within the measurement period).
Regarding claim 30: Oteri discloses a user equipment (UE) (See FIG. 10 & Para. 0129; a user equipment) for wireless communication, comprising:
 means for measuring (See FIG. 10; measuring unit) an interference metric at two or more time instances for wireless signals transmitted by a base station (See Para. 0065 & 0112-0113; in a resource specific measurement mode, the eNb configures a time and frequency observation interval for the UE to use to derive the channel and interference values from a specific subframe and frequency resource); 
means for generating (See FIG. 10; generating unit)  an overall interference metric based on the interference metrics at the two or more time instances (See Para. 0112-0113; the UE is configured to average interference across specific PRBs for the purpose of generating CSI reports); and 
means for transmitting (See FIG. 10; Transceiver) the overall interference metric to the base station (See Para. 0114-115; subframes for interference average are signaled to eNB).
Oteri does not explicitly discloses measuring an interference metric. 
However, Kim from the same field of endeavor discloses measure an interference metric at two or more time instances for wireless signals transmitted by a base station (See 0143; measuring an interference for each symbol and a subset of beams to be measured during interference measurement); generate an overall interference metric based on the interference metrics at the two or more time instances (See Para. 0143; after interference for each symbol is measured, the greatest value are averaged).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include measuring an interference metric as taught by Kim in the system of Oteri to allow a node perform transmission and reception simultaneously (See Para. 0002; lines 2-3).

Conclusion
19.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Lee et al. 2016/0242054 A1 (Title: method for setting interference measurement resource in wireless communication system and apparatus therefor) (See abstract, Para. 0009 & 0049-0050).
B.	Won et al. 2016/0135143 A1 (Title: Method and apparatus for transmitting group message to UE) (See FIG. 1 & 0542-0552).
C.	Choi et al. 2014/0301252 A1 (Title: Method and apparatus for transmitting channel state information in wireless communication system) (See abstract, Para. 0020-0021 & 0085).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469